ORDER
Per curiam:
Appellant, Joshua Whenham (“When-ham”) appeals his conviction, following a jury trial, by the Circuit Court of Cass County, Missouri on four counts of the class D felony of sexual misconduct involving a child less than 15 years of age. Whenham raises two points of error on appeal. First, he argues that the court erred in overruling his Batson challenge to the State’s final juror peremptory strike. Second, he argues that the court erred in overruling Whenham’s motion for judgment of acquittal because there was insufficient evidence to prove that he committed the offense of sexual misconduct. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).